Citation Nr: 1404264	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to a disability rating of 40 percent for diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities prior to December 28, 2011.

2.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II.

3.  Entitlement to rating in excess of 20 percent for peripheral neuropathy of the left upper extremity from December 28, 2011, and a separate, compensable rating for the disability during the period prior to December 28, 2011.

4.  Entitlement to a separate, compensable disability rating for peripheral neuropathy of the right upper extremity from December 28, 2011, and a separate, compensable rating for the disability during the period prior to December 28, 2011.

5.  Entitlement to a separate, compensable disability rating for peripheral neuropathy of the left lower extremity from December 28, 2011, and a separate, compensable rating for the disability during the period prior to December 28, 2011.


6.  Entitlement to a separate, compensable disability rating for peripheral neuropathy of the right lower extremity from December 28, 2011, and a separate, compensable rating for the disability during the period prior to December 28, 2011.

7.  Entitlement to an effective date earlier than December 28, 2011, for the grant of entitlement to service connection for hypertension associated with diabetes mellitus.

8.  Entitlement to an effective date earlier than December 28, 2011, for the grant of service connection for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This appeal came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that continued a 20 percent rating for the Veteran's diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities.

While the case was in remand status, the Appeals Management Center issued an August 2012 rating decision, which granted service connection for diabetic nephropathy and hypertension associated with diabetes, effective December 28, 2011, and granted separate ratings of 20 percent for peripheral neuropathy of each of the Veteran's extremities, effective December 28, 2011.

The issue of entitlement to a 40 percent rating for diabetes mellitus, type II, during the period of the claim prior to December 28, 2011, is decided herein while the other issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the period of this claim prior to December 28, 2011, the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities.


CONCLUSION OF LAW

Throughout the period of this claim prior to December 28, 2011, the criteria for a rating of 40 percent for the Veteran's diabetes mellitus, type II, were met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Analysis

The Veteran was granted service connection for diabetes, rated at 20 percent disabling, in June 2003.  He filed the current claim for an increased rating in May 2006.  As noted above, the rating for his diabetes was increased to 40 percent as of December 28, 2011.  He contends that he met the criteria for a 40 percent rating when the claim was filed.

A November 2006 letter from the Veteran's employer states that when hired in 2001, the Veteran was a yard worker and delivery truck driver.  By 2003, however, due to his fatigue and inability to perform the manual labor involved in his job, the Veteran was reassigned to the more sedentary position of checkout clerk.  Additionally, the Veteran's private physician wrote in November 2006 that he was restricted from working with any exertional activity.  A private treatment record from May 2006 also notes that the Veteran used to be an installer and now worked at a desk, doing no physical labor.  

The Veteran reported to a VA examiner in November 2007 that he got dizzy with increased activity and had to check his blood sugar.  The Veteran is competent to allege this, as dizziness is a readily observable symptom.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds him credible, as his physician and employer concurred that he was fatigued and had difficulty performing physical activities due to his diabetes. 

In December 2011, a VA examiner noted that the Veteran's diabetes required regulation of activities.  Specifically, the examiner reported that the Veteran got hypoglycemia from the insulin every two to three weeks and that his sugar would go down while he was working or doing strenuous activity.   

To receive a rating of 40 percent disabling, the evidence must demonstrate that the Veteran's diabetes requires regulation of activities.  The above evidence shows that as early as 2003, the Veteran had to change his job because it required activities made difficult by his diabetes.  The November 2006 physician and 2011 VA examiner confirmed that he was limited in his physical activities.  The Veteran's lay statement to the November 2007 VA examiner similarly alleged that he got dizzy when doing physical activity due to his diabetes.

In the Board's opinion, the evidence adequately establishes that the Veteran's diabetes required regulation of activities during the period of this claim prior to December 28, 2011.  Accordingly, the 40 percent rating is also warranted for the period of the claim prior to that date.


ORDER

A disability rating of 40 percent for diabetes mellitus, type II, throughout the period of the claim prior to December 28, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits..




REMAND

As noted above, in an August 2012 rating decision, the Veteran was granted service connection for diabetic nephropathy and hypertension, effective December 28, 2011.  In December 2012, the Veteran filed a Notice of Disagreement (NOD) with the effective date assigned.  The originating agency has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the case must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In the December 2012 rating decision, the AMC purported to grant service connection for peripheral neuropathy of the upper and lower extremities.  The record reflects that service connection for peripheral neuropathy of the upper and lower extremities was already in effect at the time of the December 2012 rating decision; in fact service connection for peripheral neuropathy was in effect when the Veteran filed his claim for an increased rating in May 2006 and the Board's prior remand addressed the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the upper and lower extremities.  The Veteran has made it clear that he thinks the 20 percent ratings should be granted throughout the period of the claim.  Therefore, the Veteran should be provided a supplemental statement of the case addressing the issues of entitlement to separate, compensable ratings for peripheral neuropathy of each of the extremities during the period prior to December 28, 2011.

Finally, it appears that the Veteran is satisfied with the 40 percent rating assigned for diabetes mellitus, type II and with the 20 percent ratings assigned from December 28, 2011, for peripheral neuropathy of the extremities.  Never the less, the originating agency should request clarification from the Veteran to make sure that this is so.  If he is not, these matters should also be addressed in a supplemental statement of the case.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with a statement of the case addressing the issues of entitlement to an effective date earlier than December 28, 2011, for service connection for hypertension and diabetic nephropathy.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to either or both of these issues, the RO or the AMC should ensure that all indicated development is completed before the issues are certified for appellate consideration.

2.  The RO or the AMC should request the Veteran to clarify whether he is seeking a rating in excess of 40 percent for diabetes mellitus, type II and a rating in excess of 20 percent for peripheral neuropathy of each of his extremities.  The RO or the AMC should respond appropriately to any clarification received from the Veteran.

3.  The RO or the AMC should undertake any indicated development.

4.  Then, the RO or the AMC should adjudicate the issues of entitlement to a rating in excess of 20 percent for peripheral neuropathy of each of the extremities during the period prior to December 28, 2011.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


